Case 0:19-cv-60338-UU Document 17 Entered on FLSD Docket 04/03/2019 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                  CASE N O.19-60338-C1V-UN GARO

  LA U REL K W IA TK OW SK I
                 Plaintiffts),


  M ITCHELL TRAN SPORT, m C.,eta1.,
         Defendantts).


                           ORDER OF REFERM L TO M EDIATION

  2019 PretrialConference having been setin thism atterfor11:30 a.m .on D ECEM BER 13,
  L , pursuantto Rule 16 oftheFederalRulesofCivilProcedureandLocalRule 16.2 ofthe
   ocalRulesoftheUnited StatesDistrictCourtfortheSouthern DistrictofFlorida,itishereby

         ORDERED AND ADJUDG ED asfollows:

            A 11partiesare required to participate in m ediation,

         2. Plaintiffs counsel, or anotherattorney agreed upon by allcounselofreeord and any
 unrepresentedparties,shallberesponsibleforschedulingthem ediationconferen
                                                                                ce.Thepartiesare
 encouraged to availthem selvesoftheservicesofany m ediatoron the ListofC
                                                                                ertified M ediators,
 maintained in theofficeofthe Clerk oftheCourt, butmay selectany othermediator
                                                                                       . The parties
 shallagreeuponamediatorwithinfifteen(15)daysfrom thedatehereof, andshalladvisetheCourt
 as
 Clto such choicewithin thatperiod oftim e. lfthereisno agreement, lead counselshallnotifythe
   erkinwritingwithinfifteen (15)days, and the Clerk shalldesignate amediatorfrom theListof
 Certified M ediators, which designation shallbe m ade on a blind rotation basis.
                                                                                  The parties shall
 complete themediation within fifteen (15)daysafterthe discovery cutoffdate setforth in th
 Scheduling OrderforPretrialConfer                                                                 e
                                     ence and Trial.

           A place,datc and tim e form ediation convenientto the m ediator, counselofrecord,and
 ulgepresentedpartiesshallbeestablished. Theleadattorney shallcompletethefonn orderattached
 and subm ititto theCourt.

        4.Theappearanceofcounselandeachpartyism andatory. Ifaparty isalegalbusinessentity
 (i.e.a corporation orpartnership),a representative orrepresentativesof such entity with full
 settlem entauthority m ustattend lfinsurance isinvolved
 limitsorthemostrecentdemand     .
                                                        ,anadjusterwithauthorityuptothepolicy
                                     ,   whicheveris low er, shallattend.
Case 0:19-cv-60338-UU Document 17 Entered on FLSD Docket 04/03/2019 Page 2 of 4




            5. A 11discussions, l'epresentationsand statementsmadeatthem ediation conferenceshall
     beconfidentialand privileged.

         6,Atleastten(10)dayspriortothemediationdate, a11partiesshallpresentto them ediator
  abriefwritten summ ary ofthecase identifying issuesto beresolved. Copies ofthese sum m aries
  shallbeserved on allotherparties.

  th      7.TheCoul'tmayimposesanctionsagainstpartiesand/orcounselwhodo notcomplywith
  O eattendanceorsettlementauthorityrequirementshereinorwhootherwiseviolatetheterm softhe
    rder. Themediatorshallreportnon-attendanceand m ay recommend im position ofsanctionsby
  the Courtfornon-attendance.

         8.The mediatorshallbe compensated in accordancewith the standing orderofthe Court
 entered ptlrsuantto LocalR ule 16.2(B)(7),oron suchbasisasmaybeagreedtoinwritingbythe
 partiesandthem ediatorselectedbytheparties. Thecostofm ediationshallbesharedequally bythe
 partiesunlessotherwiseorderedbytheCourt. Al1paym entsshallberemittedtothem ediatorwithin
 thirty(30)daysofthedateofthebill.Noticetothemediatorofcancellationofsettlementpriorto
 th
   escheduledmediation conferencemustbegivenatleasttwo(2)fullbusinessdaysin advanc
 Failureto do so willresultin imposition ofafeeforonehour                               e.
                                                             .



        9.Ifafullorpartialsettlem entisreachedinthecase,counselshallpromptlynotifytheCourt
 o
 bfthesettlementinaccordancew ithLocalRule 16.2(F),bythefilingofanoticeofsettlementsigned
 fycounselofrecordwithinten(10)daysofthemediationconference. Thereafterthepartiesshall
  orthwith submitan appropriatepleading concluding thecase.

 M         10. W ithin seven (7)daysfollowingthemediation conferenee, the m ediatorshallfile a
     ediationReportindicatingwhetheral1requiredpartieswerepresent. Thereportshallalso indicate
 whe
 th therthecasesettled(infullorinpart),wascontinuedwiththeconsentoftheparties, orwhether
   e mediatordeclared an impasse.

         11.lfm ediationisnotconducted, thecasemay bestrickenfrom thetrialcalendar
                                                                                  , and other
 sanctionsmay be imposed.
         DONE AND ORDERED                                 s.,/
                                  atMiami,Floridathis2 '-- dayofApril,2019.



cc:A llCounselofRecord                  U RSU LA UN GA RO
                                        UN ITED STATES D ISTRIC JU DG E



                                               2
Case 0:19-cv-60338-UU Document 17 Entered on FLSD Docket 04/03/2019 Page 3 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CA SE N O.19-60338-C1V-UN GARO

  LAUREL KW IATKOW SKI
               Plaintiffts),


  M ITCHELL TR AN SPO RT, lN C.,etal.,
             Defendant.



                               ORDER SCHEDULING M EDIATION



        The mediation conferencein thism attershallbeheld with




       ENTERED this            day of                    2019.



                                         UR SULA UN G A R O
                                         U NITED STAT ES D ISTRIC T JU D G E
 cc:   A1lcounselofrecord
Case 0:19-cv-60338-UU Document 17 Entered on FLSD Docket 04/03/2019 Page 4 of 4



                                             UN ITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF FLORIDA
                                             Case N o.


                                                                                              Exhibit$1A ''
                                 Plaintiff,

                                                               EX H IBIT A ND W ITN ESS LIST


                               Defendant.




  Plf.No efNo.   DgteOffered   Oblectlons   Marked   Adml
                                                        tted          D WScrîPtion ofExhibitsand W itnesses




                                                                4
